    Case 6:21-cv-06015-SOH Document 16               Filed 05/24/21 Page 1 of 5 PageID #: 47




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

WESLEY WAGNER                                                                            PLAINTIFF

v.                                    Case No. 6:21-cv-06015

JOHN DOE OFFICER, Arkansas
Department of Corrections 1                                                            DEFENDANT

                                              ORDER

        This is a civil rights action filed by Plaintiff Wesley Wagner pursuant to 42 U.S.C. § 1983.

Plaintiff proceeds pro se and in forma pauperis. The case is before the Court for preservice

screening under the provisions of the Prison Litigation Reform Act (“PLRA”). Pursuant to 28

U.S.C. § 1915A, the Court has the obligation to screen any complaint in which a prisoner seeks

redress from a governmental entity or officer or employee of a governmental entity.

                                        I. BACKGROUND

        Plaintiff filed his Complaint pro se on January 27, 2021. (ECF No. 1). The Complaint

was provisionally filed prior to a determination regarding Plaintiff’s status as a pauper and service

of process. Plaintiff was directed to submit a complete in forma pauperis (IFP) application and an

Amended Complaint by February 17, 2021. (ECF No. 2). The Court’s Order states:

        In the Amended Complaint, Plaintiff must write short, plain statements telling the
        Court: the constitutional right Plaintiff believes was violated; the name of the
        Defendant who violated the right; exactly what the Defendant did or failed to do;
        how the action or inaction of that Defendant is connected to the violation of the
        constitutional rights; and what specific injury Plaintiff suffered because of the
        misconduct of that Defendant. See Rizzo v. Goode, 423 U.S. 362, 371-72, 377
        (1976); Fed. R. Civ. P. 8. Plaintiff must repeat this process for each person he has
        named as a Defendant. Plaintiff is CAUTIONED that he must affirmatively link
        the conduct of each named Defendant with the specific injury he suffered. If he
        fails to do so, the allegations against that Defendant will be dismissed for failure to
        state a claim.

1
 Plaintiff named “Arkansas Department of Correction-John Doe” in his Amended Complaint. The Court
has substituted “John Doe, Arkansas Department of Corrections” as the proper defendant in this case.
 Case 6:21-cv-06015-SOH Document 16                    Filed 05/24/21 Page 2 of 5 PageID #: 48




(ECF No. 2).

       Although Plaintiff returned the Certificate of Inmate Account and Assets (ECF No. 5),

Plaintiff did not return a complete IFP application or an Amended Complaint by February 17,

2021. On March 1, 2021, an Order was entered giving Plaintiff until March 22, 2021 to show

cause why this action should not be dismissed for failure to obey an order of the Court. (ECF No.

6). Following a Motion for Extension of Time, Plaintiff’s time for filing an IFP application and

an Amended Complaint was extended to March 29, 2021. (ECF No. 9).

       Plaintiff filed another application for IFP on March 26, 2021. (ECF No. 11). Plaintiff also

filed an Amended Complaint on March 26, 2021. (ECF No. 10). Plaintiff’s application for IFP

was granted on March 29, 2021. (ECF No. 12).

       Plaintiff is currently incarcerated in the Crawford County Detention Center as a result of a

parole violation. (ECF No. 10). Plaintiff has named John Doe officer, Arkansas Department of

Corrections (“ADC”) as the only Defendant to this action. (ECF No. 10, p. 2). For his only claim,

Plaintiff lists “June 2020” as the date of occurrence and states “I was placed in a cell at Malvern

Unit with inmate that was positive with Covid-19.” (ECF No. 10, p. 4). Plaintiff states that he is

suing Defendant in both his official and individual capacities. Id. In a section which asks Plaintiff

about his official capacity claim, and specifically asks that Plaintiff describe the custom or policy

that he believes caused the constitutional violation, Plaintiff states “I was placed in cell with inmate

Covid-19.” (ECF No. 10 at 6). Plaintiff further states: “I was at Malvern Unit I contacted Covid-

19 I am in Crawford County Jail waiting to go to ADC I have proof at my residents.” (ECF No.

10 at 7). Plaintiff is seeking compensatory damages as recovery for the alleged constitutional

violation. Plaintiff states: “I am requesting $75,000 in funding from long term effects of Covid-

19.” (ECF No. 10 at 7).


                                                   2
 Case 6:21-cv-06015-SOH Document 16                    Filed 05/24/21 Page 3 of 5 PageID #: 49




                                      II. APPLICABLE LAW

       Under the PLRA, the Court is obligated to screen the case prior to service of process being

issued. The Court must dismiss a complaint, or any portion of it, if it contains claims that: (1) are

frivolous, malicious, or fail to state a claim upon which relief may be granted; or (2) seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

       A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v. Williams,

490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may be granted if it

does not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether a pro se plaintiff has asserted

sufficient facts to state a claim, we hold ‘a pro se complaint, however inartfully pleaded . . . to less

stringent standards than formal pleadings drafted by lawyers.’” Jackson v. Nixon, 747 F.3d 537,

541 (8th Cir. 2014) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). However, a pro se

Plaintiff must allege specific facts sufficient to support a claim. Martin v. Sargent, 780 F.2d 1334,

1337 (8th Cir. 1985).

                                         III. DISCUSSION

       As set forth above, Plaintiff was given the opportunity to amend his Complaint. Further,

he was explicitly directed “to write short, plain statements telling the Court: the constitutional

right Plaintiff believes was violated; the name of the Defendant who violated the right; exactly

what the Defendant did or failed to do; how the action or inaction of that Defendant is connected

to the violation of the constitutional rights; and what specific injury Plaintiff suffered because of

the misconduct of that Defendant.” (ECF No. 2). Plaintiff was advised that he must affirmatively

link the conduct of each named Defendant with the specific injury he suffered. He was further




                                                   3
    Case 6:21-cv-06015-SOH Document 16                 Filed 05/24/21 Page 4 of 5 PageID #: 50




advised that if he failed to do so, the allegations against that Defendant would be dismissed for

failure to state a claim.

        Plaintiff names only one Defendant to this action — a John Doe Officer with the ADC.

The date related to his claim, “June 2020,” is also vague. (ECF No. 10, p. 4). Plaintiff states that

he was placed in a cell with an inmate positive for Covid-19 and that he eventually contracted

Covid-19. Plaintiff does not link these alleged facts with the actions of John Doe and does not

give enough information concerning the officer to identify him for service. Plaintiff also fails to

allege that he contracted Covid-19 as a result of the few facts he does assert. Accordingly, Plaintiff

has failed to assert sufficient facts to state a claim upon which relief may be granted regarding his

individual capacity claim. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

          Further, Plaintiff has failed to allege a plausible official capacity claim against Defendant.

Official capacity claims are “functionally equivalent to a suit against the employing governmental

entity.” Veatch v. Bartels Lutheran Home, 627 F.3d 1254, 1257 (8th Cir. 2010). In this case,

Plaintiff’s official capacity claim against Defendant is a claim against the Arkansas Department of

Corrections. 2 See Murray v. Lene, 595 F.3d 868, 873 (8th Cir. 2010). The ADC is an agency of

the State of Arkansas and as such Plaintiff’s official capacity claim is the equivalent of a suit

against the state. Claims against the state are barred by Eleventh Amendment immunity. See

Campbell v. Arkansas Department of Correction, 155 F.3d 950, 962 (8th Cir.1998) (the ADC is

entitled to sovereign immunity); Morstad v. Dep't of Corr. & Rehab., 147 F.3d 741, 743-44 (8th

Cir.1998) (Eleventh Amendment immunity bars § 1983 lawsuit against state agency or state

official in official capacity even if state entity is the moving force behind deprivation of federal



2
 The Arkansas Department of Correction was reorganized in 2019 to become the Arkansas Department of
Corrections. The new department is a cabinet level department within the Arkansas state government which
includes the Division of Correction and the Division of Community Correction.

                                                   4
 Case 6:21-cv-06015-SOH Document 16                 Filed 05/24/21 Page 5 of 5 PageID #: 51




rights). Accordingly, the Court finds that official capacity claim should be dismissed because the

ADC is not subject to suit under § 1983.

                                      IV. CONCLUSION

       For the foregoing reasons, the Court finds that Plaintiff’s Amended Complaint should be

and hereby is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 24th day of May, 2021.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge




                                                5
